14 N.Y.3d 788 (2010)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
SHAHID MUHAMMAD, Appellant.
Mo. No. 2010-355.
Court of Appeals of New York.
Submitted March 22, 2010.
Decided March 25, 2010.
Motion for assignment of counsel granted only to the extent that Thomas J. Eoannou, Esq., 484 Delaware Ave., Buffalo, New York 14202 is assigned without fee to represent appellant on the appeal herein. Counsel may, however, apply for reimbursement of necessary disbursements incurred in connection with the assignment.